DETAILED ACTION
Claims 9-20 are pending. A complete action on the merits of claims 9-20 appears below.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20040097803 A1) in view of Meier (US 20090216113 A1) further in view of Francischelli (US 20100023004 A1).
Regarding claim 9, Panescu teaches an apparatus (Fig. 1; exemplary catheter localization system 100) for assessing therapy applied to a tissue region, the apparatus comprising: a device comprising: a catheter (Fig. 1; catheter 102) sized and shaped for vascular access and including an elongate body (Fig. 1; elongate catheter body 112) extending between a proximal end and a distal end, and one or more electrodes arranged on or within the structure and configured to deliver energy to the tissue region (Fig. 1; ablation tip electrode 118); and an array of sensors configured to sense an application of energy by 110 as being configured to determine the positional coordinates and angular orientation of the catheter body 112 in a three-dimensional coordinate system, specifically in a table containing nine to twelve inputs defined by the magnetic field intensities sensed by the magnetic sensors 108).  
However, Panescu fails to teach the device as being an electroporation device producing electroporation energy and the device as having a balloon structure arranged near the distal end of the elongate body. 
Meier teaches an electromagnetic system for surgical navigation of instruments such as electrodes and ablation tools, for use in surgical procedures. Meier further teaches the insertion instrument as being a variety of rigid or flexible members such as an expandable body or balloon. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Meier into the device of Panescu as Meier teaches (Para. [0039]) the benefit of using a balloon in order to provide structure or rigidity to facilitate optimum positioning and alignment. 
Francischelli teaches a system and method for applying energy to tissue, such as cardiac tissue, for the purpose of affecting the manner in which the tissue functions. Francischelli further discusses (Para. [0008]) the surgical device and procedure as being that of electroporation ablation, further describing electroporation types, such as reversible and irreversible, as being a specific use and/or application of an ablation system, in that electroporation of cells is produced when pulsed high voltage biphasic ablation energy is applied. 
It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Francischelli into the device of Panescu/Meier as Francischelli teaches (Para. [0004]- [0007]) the benefit of performing electroporation for specific procedures such as one in which it is desired to 
Regarding claim 10, Panescu/ Meier/ Francischelli teaches the device as substantially claimed in claim 9.
However, Panescu fails to teach the device wherein the array of sensors are at least one of a two- dimension array of magnoresistive sensors and three-dimensional array of magnoresistive sensors.  
Meier further teaches a two or three dimensional array of magnoresistive sensors (Fig. 16A-B coils 1602). It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Meier into the device of Panescu as Meier teaches (Para. [0140]) the benefit of utilizing a single plane of coils/sensors in order to maintain a desirable level of proportionality by maintaining an appropriate complexity of arrays. 
Regarding claim 11, Panescu/Meier/ Francischelli teaches the apparatus of claim 10, Panescu further teaches (Para. [0012])  the apparatus wherein the magnoresistive sensors include at least one of Magneto-Resistance (AMR) sensors, Giant Magneto-Resistance (GMR) sensors, Magnetic Tunneling Junction (MTJ) sensors, and Tunnel Magneto-Resistance (TMR) 15FBD Ref. No.: 432469.005076 BSSI Ref. No.: 17-0563US01 sensors, inductive sensors, fluxgate sensors, GMI (giant magnetoimpedance) sensors, and hall sensors.  
Regarding claim 12, Panescu/Meier/ Francischelli teaches the apparatus of claim 9, Panescu further teaches the apparatus wherein the array of sensors are configured to measure an output magnetic field density (Para. [0014] discusses an asymmetrical magnetic field being emitted from the permanent magnet mounted to the catheter and the sensors sensing the magnetic field sensed external to the body of the patient) emitted by the electroporation device over a grid of the array of sensors.  
Regarding claims 16-20, the recited methods are considered inherent in the ordinary use of the device as described in claims 9-12 as rejected under Panescu/Meier/ Francischelli. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20040097803 A1)/Meier (US 20090216113 A1)/Francischelli (US 20100023004 A1) in view of Gnanashanmugam (US 20130204068 A1).
Regarding claim 13, Panescu/Meier/ Francischelli teaches the device as substantially claimed in claim 9. 
However Panescu/Meier fails to teach the device wherein the one or more electrodes includes a proximal electrode arranged near a proximal end of the balloon structure and a distal electrode arranged near a distal end of the balloon structure, and the proximal electrode includes portions extending toward the distal electrode and the distal electrode includes portions extending toward the proximal electrode.  
Gnanashanmugam teaches a method for treating targeted locations of tissue through methods such as irreversible electroporation or ablation. 
Gnanashanmugam further teaches one or more electrodes including a proximal electrode arranged near a proximal end of the balloon structure and a distal electrode arranged near a distal end of the balloon structure, (Fig. 14A; electrode carriers 178 containing several electrodes 179 on expandable element 177) and the proximal electrode includes portions extending toward the distal electrode and the distal electrode includes portions extending toward the proximal electrode.  It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Gnanashanmugam into the device of Panescu/Meier as Gnanashanmugam teaches (Para. [0083]) the benefit of an inflatable member containing an electrode with a shape such as a circle or spiral in order to maintain contact with the vessel wall. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20040097803 A1)/Meier (US 20090216113 A1)/ Francischelli (US 20100023004 A1)/ Gnanashanmugam (US 20130204068 A1), further in view of Govari.
Regarding claim 14, Panescu/Meier/ Francischelli /Gnanashanmugam teaches the apparatus as substantially claimed in claim 13. 
However Panescu/Meier/ Francischelli /Gnanashanmugam fails to teach the apparatus wherein the proximal electrode and the distal electrode are spaced apart by between 0 mm and 25 mm.  
Govari teaches an apparatus for measuring electrical signals from a patient heart through the use of an electrode array for indicating lesions caused by procedures such as ablation. Govari further teaches (Para. [0049]) a catheter having a plurality of electrodes used for procedures such as cardiac ablation, where the electrodes are spaced apart by approximately 0.5 mm. It would have been obvious to a person having ordinary skill in the art before the effective filing date to incorporate the teachings of Govari into the device of Panescu/Meier/ Gnanashanmugam as a reasonable value for a similar device for a similar procedure. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Panescu (US 20040097803 A1)/ Meier (US 20090216113 A1)/ Francischelli (US 20100023004 A1) in view of Mathur (US 20110190755 A1).
Regarding claim 15, Panescu/Meier/ Francischelli teaches the device as substantially claimed in claim 9.
However Panescu/Meier fails to teach the device wherein the output device is further configured to verify effectiveness of the application of electroporation energy by the electroporation device at the tissue region.  
Mathur teaches an ablation system with a feedback system to verify and monitor the electrical connection of the system. Mathur further teaches (Para. [0024]) the connections being verified and monitored. It would have been obvious to a person having ordinary skill in the art before the effective filing date as Mathur teaches this monitoring to enhance the safety and efficacy of the procedure.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks Made in an Amendment, filed 9/17/2021, with respect to the rejection of claim 9-11 and 16-20 under Panescu in view of Meier have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Panescu in view of Meier, further in view of Francischelli.
Further clarification is made with regard to the argument of the applicant which states that the Panescu/Meier combination fails to properly teach an arrangement of one or more electrodes on or within a balloon structure arranged near the distal end of the elongate body of a catheter. Specifically the applicant’s argument states “Meier discloses a balloon 34, this reference does not teach arranging one or more electrodes on or within the balloon to deliver energy to a tissue region”. Meier is not the reference which is relied upon for teaching the electrodes arranged on the balloon, as stated within the non-final rejection of 6/24/2021. Instead, Panescu teaches (Para. [0002]- [0010]) the ablating (currently referred to as electroporating, through the incorporation of the Francischelli reference) electrodes at 
As stated in non-final rejection 6/24/2021, the incorporation of Meier is based on the beneficial incorporation of a distal balloon member, as further taught by Meier.
However with regard to the argument of the applicant, that Meier “does not teach … electrodes … configured to deliver energy”. Meier teaches (Para. [0002], [0032]) both electromagnetic transponders which are energized for the purpose of tracking the expandable device and (Para. [0043]) the device as operably containing an electrode or ablation tool within the distal section. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY REGAN LANCASTER whose telephone number is (571)272-7259. The examiner can normally be reached Monday-Thursday 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/L.R.L./Examiner, Art Unit 3794